DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 06 October 2021 have been fully considered but are not persuasive. The amended claims are not allowable at least because they introduce new matter not originally disclosed in the specification.   

2.	Applicant argues that the Examiner’s rejection under 35 USC § 101 is improper because an improvement to the functioning of a computer or other technology can be considered to integrate a judicial exception into a practical application, and claims directed to such an improvement are therefore statutory. 
	This argument is not persuasive. 
	The claimed subject matter is not an improvement to the prior art or an improvement to the functioning of a computer or other technology. 
As explained in the previous rejection copied below, all features and limitations from the previous claims are disclosed in the prior art. The new limitation added to the present claims is also well known in the art. If a claimed invention does not distinguish itself from the prior art, then it cannot be an improvement on the prior art. See for example Nesbitt U.S. Patent # 10,551,203: “An intersection that includes a limited-
Further, the new limitation restricts the identified congestion hotspots to non-traffic jam congestion hotspots, while the cited prior art identifies both traffic jam and non-traffic jam congestion hotspots. Thus the new limitation does not appear to be an improvement over the prior art. 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 1-4, 6, 13, 15, and 17-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification fails to disclose the following limitations of the newly amended claims: “each congestion hotspot being a disruption of vehicular traffic that occurs, in contrast to a traffic jam, as a result of properties of corresponding navigable elements in the navigable network”. 
	The original specification discloses non-traffic jam congestion hotspots (P3) as just one possible type of congestion hotspot that can be identified. But the original specification fails to disclose that each identified congestion hotspot is a non-traffic jam congestion hotspot resulting from properties of corresponding navigable elements in the navigable network, contrary to the newly amended claims.
More specifically, the original claims and specification (see independent claims, P80, etc) disclose that the congestion hotspots are identified by obtaining positional data from actual vehicles or devices traveling through the road network, rather than analyzing the design of the road network. Thus at least some of the identified congestion hotspots would be traffic jam congestion hotspots that do not necessarily result from properties of corresponding navigable elements in the navigable network, contrary to the newly amended claims.


5.	The response to Applicant's arguments filed on 16 September 2020 is copied below for reference. 

6.	Applicant argues on pages 7-11 that Cera fails to disclose the determining and identifying operations of the independent claims, because Cera’s keyroutes (corresponding to the claimed clusters) are selected by a user in order to have traffic flow data displayed for the keyroutes in a traffic map, in contrast to the claimed clusters which are not selected by a user.
	This argument is not found persuasive. The claim language does not exclude clusters/keyroutes selected by a user. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., clusters not selected by user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 1 recites, “generating a plurality of clusters from at least the plurality of segments having delay data, wherein each cluster comprises a plurality of segments, and wherein each segment in a cluster is connected to at least one other segment in the cluster; determining an aggregated delay value for each generated cluster…; and identifying one or more of said plurality of clusters as congestion hotspots based on said aggregated delay values”. None of these limitations would exclude an example in which 

7.	Applicant argues on pages 11-13 that Sako fails to disclose the clusters of the independent claims, because Sako uses operation-controlled vehicles to determine traffic information for the roads or regions (corresponding to the claimed clusters).
	This argument is not found persuasive. The claim language does not exclude using operation-controlled vehicles to determine traffic information for the roads or regions/clusters. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using operation-controlled vehicles to determine traffic information for the roads or regions/clusters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, Sako clearly discloses the claimed clusters (called “regions” in Sako). Sako writes, “As illustrated in FIG. 11, when the traffic congestion detection process starts on a certain target region, the information processing device 100 acquires the difference information from the terminal device 200 through the function of the difference information acquiring unit 101 (S111). Next, the information processing device 100 calculates a delay time of the corresponding region using the difference information acquired in step S111 through the function of the road status analyzing unit 


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-4, 6, 13, 15, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining positional data, determining delay data, generating a plurality of clusters, determining an aggregated delay value for each generated cluster, and identifying one or more clusters as congestion hotpots. The invention as claimed could be performed mentally or by a generic computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

h) Are recited at a high level of generality, 
i) Must be used/taken by others to apply the judicial exception(s),
j) Are well-understood, purely conventional or routine,
k) Are insignificant extra-solution activity, e.g., are merely appended to the judicial exception(s), and/or
m) Limit abstract idea solely by generic computer components performing generic computer functions


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


11.	Claims 1-4, 6, 13, 15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Cera et al. (U.S. Patent Application Publication # 2011/0131597) in view of Ito et al. (U.S. Patent # 6,484,093).

Regarding claims 1, 13, 15, and 17, Cera discloses a method of identifying congestion hotspots (figs 38-39, Paragraph 60: “congestion status of the one or more keyroutes”) in a navigable network (P60: road system) within a geographic area, each navigable element being represented by one or more segments (P60: “each keyroute being defined by one or more contiguous road segments”) of an electronic map (P60: “graphical map”), the electronic map comprising a plurality of segments representative of the navigable network, each segment being connected to at least one other segment (P60, etc: “each keyroute being defined by one or more contiguous road segments”), said method comprising: 
obtaining positional data relating to the movement of a plurality of devices with time along navigable elements represented by segments of the electronic map (P51: “roadway sensors. These sensors can be point detector sensors, toll-tag readers, etc, including probe data, where probe data is point data collected from a moving vehicle. Sensor Data indicates some combination of a vehicles' speeds, volume, occupancy (% of time a vehicle is located over a point)”, etc); 
determining, using the positional data, delay data (P142: “congestion labels representing the traffic conditions 3903 (e.g., delayed, normal, etc.) for each segment”) 
generating a plurality of clusters (P60: keyroutes) from at least the plurality of segments having delay data, the generating comprising selecting, from among the at least the plurality of segments having delay data, a separate initial segment for each cluster (P60: “each keyroute being defined by one or more contiguous road segments”, etc); 
determining an aggregated delay value for each generated cluster (P62: “average delay time along the keyroute”), wherein the aggregated delay value for a cluster is obtained using delay data associated with segments in the cluster (P62, 126, 60, 142, etc: discloses delay for each segment in a keyroute/cluster and average/aggregated delay for the entire keyroute/cluster; implies that the average/aggregated delay is obtained using the delay data associated with the segments); and 
identifying one or more of said plurality of clusters as congestion hotspots (P142: “congestion labels representing the traffic conditions 3903 (e.g., delayed, normal, etc.) for each segment) based on said aggregated delay values (P62, 126, 142, 60, etc).
Cera does not explicitly disclose that the aggregated delay value for a cluster is obtained using delay data associated with segments in the cluster. 

It would have been obvious before the effective filing date of the claimed invention for Cera to do so, as implied by Cera, in order to easily obtain aggregated delay values (as disclosed by Cera) by using non-aggregated delay values that are readily available, with predictable results.  
Cera also does not disclose iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition.
In the same field of endeavor, Ito discloses that the generating comprises iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition (fig 5, col 10: 40-55, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Cera to do so, as taught by Ito, in order to more efficiently calculate travel times or delays and/or guide the vehicle/driver, with predictable results.  

Regarding claim 2, Cera further discloses sorting the plurality of clusters according to the determined aggregated delay values (P62, 126, 142, etc).

Regarding claim 3, Cera further discloses identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value (P62, 126, 142, 60, etc). Please note that the claim language does not require only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 4, Cera further discloses selecting a set of N non-connected clusters having the highest aggregated delay values, and identifying the selected set of N non-connected clusters as congestion hotspots, wherein N is a desired number of congestion hotspots to be identified (P62, 126, 142, 60, etc). Please note that the claim language does not require only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 6, Cera further discloses that a cluster is generated for each segment within the navigable network (P60, etc).

Regarding claim 18, Cera further discloses ranking the identified congestion hotspots according to severity, wherein the severity is determined using the delay data (P62, 126, 142, etc), and displaying the identified congestion hotspots to a user such that a first congestion hotspot having a first severity value is displayed using a first colour, or other visual effect, and a second congestion hotspot having a second severity value is displayed using a second colour or visual effect (figs 20-21, 36, 39, etc).

Regarding claim 19, Cera further discloses identifying a plurality of congestion hotspots in the navigable network for a plurality of different time periods (P62: “real-time traffic conditions of one or more keyroutes”, or P100: “travel time values”, etc. e.g. “real-time” would include a plurality of different time periods, as the congestion hotspots are identified repeatedly in real-time as the vehicle travels in real-time).

Regarding claim 20, Cera further discloses that said navigable elements are roads, the method comprising generating a name for each identified congestion hotspot using road name data obtained or obtainable from said electronic map and the determined delay data for the segments within each identified congestion hotspot, wherein said name comprises an alphanumeric string (P62: “The keyroute identifying information may include a roadway’s name and/or route shield”, etc).


12.	Claims 1-4, 6, 13, 15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Cera et al. (U.S. Patent Application Publication # 2011/0131597) in view of Cayford (U.S. Patent Application Publication # 2002/0177947).

Regarding claims 1, 13, 15, and 17, Cera discloses a method of identifying congestion hotspots (figs 38-39, P60: “congestion status of the one or more keyroutes”) in a navigable network (P60: road system) within a geographic area, each navigable element being represented by one or more segments (P60: “each keyroute being defined by one or more contiguous road segments”) of an electronic map (P60: 
obtaining positional data relating to the movement of a plurality of devices with time along navigable elements represented by segments of the electronic map (P51: “roadway sensors. These sensors can be point detector sensors, toll-tag readers, etc, including probe data, where probe data is point data collected from a moving vehicle. Sensor Data indicates some combination of a vehicles' speeds, volume, occupancy (% of time a vehicle is located over a point)”, etc); 
determining, using the positional data, delay data (P142: “congestion labels representing the traffic conditions 3903 (e.g., delayed, normal, etc.) for each segment”) for at least one time period (P62: “real-time traffic conditions of one or more keyroutes”, or P100: “travel time values”) associated with each of a plurality of the segments, wherein the delay data for a segment is representative of a delay experienced due to congestion by the devices when traversing the navigable element or portion thereof represented by the segment during the respective time period (P142, 62, 126, etc); 
generating a plurality of clusters (P60: keyroutes) from at least the plurality of segments having delay data, the generating comprising selecting, from among the at least the plurality of segments having delay data, a separate initial segment for each cluster (P60: “each keyroute being defined by one or more contiguous road segments”, etc); 

identifying one or more of said plurality of clusters as congestion hotspots (P142: “congestion labels representing the traffic conditions 3903 (e.g., delayed, normal, etc.) for each segment) based on said aggregated delay values (P62, 126, 142, 60, etc).
Cera does not explicitly disclose that the aggregated delay value for a cluster is obtained using delay data associated with segments in the cluster. 
However, Cera discloses separately that the aggregated delay value for a cluster is obtained (P62, 126, etc), and using delay data associated with each of the segments in the cluster to characterize the traffic condition of the cluster (P142, etc), thus implying that the average/aggregated delay is obtained using the delay data associated with the segments.
It would have been obvious before the effective filing date of the claimed invention for Cera to do so, as implied by Cera, in order to easily obtain aggregated delay values (as disclosed by Cera) by using non-aggregated delay values that are readily available, with predictable results.  
iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition.
In the same field of endeavor, Cayford discloses that the generating comprises iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition (P75, 103, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Cera to do so, as taught by Cayford, in order to more efficiently calculate travel times or delays and/or guide the vehicle/driver, with predictable results.  

Regarding claim 2, Cera further discloses sorting the plurality of clusters according to the determined aggregated delay values (P62, 126, 142, etc).

Regarding claim 3, Cera further discloses identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value (P62, 126, 142, 60, etc). Please note that the claim language does not require only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 4, Cera further discloses selecting a set of N non-connected clusters having the highest aggregated delay values, and identifying the selected set of N non-connected clusters as congestion hotspots, wherein N is a desired number of congestion hotspots to be identified (P62, 126, 142, 60, etc). Please note that the claim only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 6, Cera further discloses that a cluster is generated for each segment within the navigable network (P60, etc).

Regarding claim 18, Cera further discloses ranking the identified congestion hotspots according to severity, wherein the severity is determined using the delay data (P62, 126, 142, etc), and displaying the identified congestion hotspots to a user such that a first congestion hotspot having a first severity value is displayed using a first colour, or other visual effect, and a second congestion hotspot having a second severity value is displayed using a second colour or visual effect (figs 20-21, 36, 39, etc).

Regarding claim 19, Cera further discloses identifying a plurality of congestion hotspots in the navigable network for a plurality of different time periods (P62: “real-time traffic conditions of one or more keyroutes”, or P100: “travel time values”, etc. e.g. “real-time” would include a plurality of different time periods, as the congestion hotspots are identified repeatedly in real-time as the vehicle travels in real-time).

Regarding claim 20, Cera further discloses that said navigable elements are roads, the method comprising generating a name for each identified congestion hotspot using road name data obtained or obtainable from said electronic map and the determined delay data for the segments within each identified congestion hotspot, .


13.	Claims 1-4, 6, 13, 15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (U.S. Patent Application Publication # 2013/0214940) in view of Ito et al. (U.S. Patent # 6,484,093).

Regarding claims 1-2, 5-6, 13, and 15, Sako discloses a method of identifying congestion hotspots (figs 11, 18, P164, etc) in a navigable network within a geographic area, each navigable element being represented by one or more segments of an electronic map, the electronic map comprising a plurality of segments representative of the navigable network, each segment being connected to at least one other segment (fig 10, P165, etc), said method comprising: 
obtaining positional data relating to the movement of a plurality of devices with time along navigable elements represented by segments of the electronic map (P111, etc); 
determining, using the positional data, delay data (fig 10, P165) for at least one time period (fig 35, P288) associated with each of a plurality of the segments, wherein the delay data for a segment is representative of a delay experienced due to congestion by the devices when traversing the navigable element or portion thereof represented by the segment during the respective time period (P287, etc); 

determining an aggregated delay value for each generated cluster, wherein the aggregated delay value for a cluster is obtained using delay data associated with segments in the cluster (fig 10, P166, etc); and 
identifying one or more of said plurality of clusters as congestion hotspots based on said aggregated delay values (P166, etc).
Sako does not disclose iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition.
In the same field of endeavor, Ito discloses that the generating comprises iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition (fig 5, col 10: 40-55, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Sako to do so, as taught by Ito, in order to more efficiently calculate travel times or delays and/or guide the vehicle/driver, with predictable results.  

Regarding claim 3, Sako further discloses identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value (P166, etc). Please note that only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 4, Sako further discloses selecting a set of N non-connected clusters having the highest aggregated delay values, and identifying the selected set of N non-connected clusters as congestion hotspots, wherein N is a desired number of congestion hotspots to be identified (P166, etc). Please note that the claim language does not require only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 17, Sako further discloses that said delay data comprise accumulated delay data obtained by multiplying the average delay experienced by a plurality of devices traversing the segment by a weighting factor indicative of the number of devices that traversed the segment (P168, etc).

Regarding claim 18, Sako further discloses ranking the identified congestion hotspots according to severity, wherein the severity is determined using the delay data, and displaying the identified congestion hotspots to a user such that a first congestion hotspot having a first severity value is displayed using a first colour, or other visual effect, and a second congestion hotspot having a second severity value is displayed using a second colour or visual effect (figs 11, 17-18, etc).

Regarding claim 19, Sako further discloses identifying a plurality of congestion hotspots in the navigable network for a plurality of different time periods (P287, etc).

Regarding claim 20, Sako further discloses that said navigable elements are roads, the method comprising generating a name for each identified congestion hotspot using road name data obtained or obtainable from said electronic map and the determined delay data for the segments within each identified congestion hotspot, wherein said name comprises an alphanumeric string (P154, etc).


14.	Claims 1-4, 6, 13, 15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (U.S. Patent Application Publication # 2013/0214940) in view of Cayford (U.S. Patent Application Publication # 2002/0177947).

Regarding claims 1-2, 5-6, 13, and 15, Sako discloses a method of identifying congestion hotspots (figs 11, 18, P164, etc) in a navigable network within a geographic area, each navigable element being represented by one or more segments of an electronic map, the electronic map comprising a plurality of segments representative of the navigable network, each segment being connected to at least one other segment (fig 10, P165, etc), said method comprising: 
obtaining positional data relating to the movement of a plurality of devices with time along navigable elements represented by segments of the electronic map (P111, etc); 

generating a plurality of clusters from at least the plurality of segments having delay data, the generating comprising selecting, from among the at least the plurality of segments having delay data, a separate initial segment for each cluster (P166, etc: “region”); 
determining an aggregated delay value for each generated cluster, wherein the aggregated delay value for a cluster is obtained using delay data associated with segments in the cluster (fig 10, P166, etc); and 
identifying one or more of said plurality of clusters as congestion hotspots based on said aggregated delay values (P166, etc).
Sako does not disclose iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition.
In the same field of endeavor, Cayford discloses that the generating comprises iteratively adding, to that cluster, segments connected to at least one segment that is already in the cluster until a length of that cluster satisfies a threshold length condition (P75, 103, etc).


Regarding claim 3, Sako further discloses identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value (P166, etc). Please note that the claim language does not require only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 4, Sako further discloses selecting a set of N non-connected clusters having the highest aggregated delay values, and identifying the selected set of N non-connected clusters as congestion hotspots, wherein N is a desired number of congestion hotspots to be identified (P166, etc). Please note that the claim language does not require only identifying as a congestion hotspot the cluster(s) having the highest aggregated delay value.

Regarding claim 17, Sako further discloses that said delay data comprise accumulated delay data obtained by multiplying the average delay experienced by a plurality of devices traversing the segment by a weighting factor indicative of the number of devices that traversed the segment (P168, etc).

Regarding claim 18, Sako further discloses ranking the identified congestion hotspots according to severity, wherein the severity is determined using the delay data, 

Regarding claim 19, Sako further discloses identifying a plurality of congestion hotspots in the navigable network for a plurality of different time periods (P287, etc).

Regarding claim 20, Sako further discloses that said navigable elements are roads, the method comprising generating a name for each identified congestion hotspot using road name data obtained or obtainable from said electronic map and the determined delay data for the segments within each identified congestion hotspot, wherein said name comprises an alphanumeric string (P154, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/

Art Unit 3663
December 31, 2021